DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 12 January 2021, with respect to 35 U.S.C. § 112(b) rejections of claims 2 and 8 have been fully considered and are persuasive. Applicant has amended the claims to overcome the rejection of record. Accordingly, the 35 U.S.C. § 112(b) rejections of claims 2 and 8 have been withdrawn. 

Applicant’s amendments and arguments, filed 12 January 2021, with respect to rejections under 35 U.S.C. § 102 in view of Fujiwara, Yang, and Lay have been fully considered and are persuasive. Applicant has amended the claims to further include the limitations of previous claim 3. These limitations were not anticipated by any of the references included in the rejection. Accordingly, the 35 U.S.C. § 102 rejections in view of Fujiwara, Lay, and Yang have been withdrawn. 

Applicant’s amendments and arguments, filed 12 January 2021, with respect to rejections under 35 U.S.C. §103 in view of Lay have been fully considered and are persuasive. Applicant has amended the independent claims to further include the limitation that the grain size of the fuel additive to the grain size of the bulk fuel material is greater than 4*Rs/Rl. Based on the teachings in Lay the size of the additive and the size of the bulk material and the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Lay (cited in the previous office action).
Lay teaches a nuclear fuel comprising a mixture of uranium dioxide and an additive of an aluminosilicate composition (Abstract). Lay further teaches that the uranium dioxide has a grain size of at least 20 microns up to 100 microns (Col. 7, Lines 19-26) and that these grains are enveloped by an aluminosilicate which is smaller than 20 microns (Col. 3, Lines 49-53). Additionally, Lay teaches that the amount of the additive is 0.1% to 1% by weight (Col. 3, Lines 44-52). 
However, Lay does not teach the relative volume ratios of the components. Further, utilizing a density of 10.97 g/cm^3 for uranium dioxide and a density of 2.5 g/cm^3 for the aluminosilicate along with the grain sizes and weight ranges previously recite by Lay it can be calculated that the volume ratio lies outside the claimed volume ratio as recited in the instant claims.
At the time of filing no art was found that could be use alone or in combination with other prior art, including the previously cited references, which would have rendered the instant claims obvious or anticipated to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767